We think the first exception must be sustained. An allegation that the defendant did "keep and suffer to be kept on her premises, and under her charge, for the purpose of sale and not for the purpose of exportation, ale, wine, rum," c., must be construed to mean that the liquors were kept and suffered to be kept for sale, and not kept or suffered to be kept for exportation, and it is not equivalent to an allegation that they were kept for sale and not for sale for exportation. It does not preclude the possibility that the defendant may have kept them, or suffered them to be kept for sale for exportation simply, which under the statute she was permitted to do. Hanley v.Powers, 11 R.I. 82.
We think the second and third exceptions must be overruled. The complaint, in respect of the point covered by the second and third exceptions, is in the form which has been used and allowed without question, so far as we know, for more than thirty years, and it has the sanction of high authority. Commonwealth v.Odlin, 23 Pick. 275; Commonwealth v. Conant, 6 Gray, 482;Commonwealth v. Timothy, 8 Gray, 480; Commonwealth v.Stowell, 9 Met. 569; State v. Reynold, 47 Vt. 297.1
The defect pointed out in the first exception is fatal to the complaint, and consequently the complaint will be quashed here without remitting it to the court below.
Exception sustained and complaint quashed.
1 And see State v. Goyette, 11 R.I. 592.